Stephens, J.
1. Where a manufacturing company is under contract to sell, for a period of time, its products to a dealer, a statement on the part of the manufacturer, made before the expiration of the period, that it would be compelled to get another dealer for its products if the dealer would not refrain from handling the products of a rival manufacturer, and that if the dealer did this it would dispense with the dealer’s services, and the procurement by the first manufacturer after-wards of another agent to handle its products in the territory, constituted no breach by the first manufacturer of its contract to continue furnishing its products to the dealer, where it did not appear that the manufacturer afterwards refused to sell to the dealer, and where it did appear that the dealer made no effort afterwards to purchase any of the products of the first manufacturer.
2. In a suit by, the manufacturer against the dealer, to recover the purchase-price of goods which the plaintiff had already sold to the defend- . ant, the court, under the ruling in paragraph 1 above, did not err in excluding testimony offered by the defendant in support of the defendant’s plea of recoupment.
3. The evidence authorized the verdict for the plaintiff, and no error of law appears. Judgment affirmed.

Jenhvns, P. J., and Bell, J., eoneur.